     Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 1 of 11 Page ID #:14
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter




                                                                                                                      




            Tuition-Free
            A Collective Village of Educational Ideas, Innovation, & Intelligence. iSchool of Lewisville




         NEWS


        Airbus Racer is a High-Speed and Cost-E ective Helicopter
        EDWARD JONES
        JUNE 26, 2017



               Share on Facebook                      Share on Twitter                  




https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                    1/11

                                                                     EXHIBIT A
     Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 2 of 11 Page ID #:15
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter

        Airbus is looking to make a cost-effective, yet fast way to y through the sky with the new
        Racer concept.



                                                   400k+ Drone Pilots Needed
                                                   Become an AirWorks Partner.

                                                   Get your Certi ed Drone Professional
                                                   certi cation & take your business to new
                                                   heights.
                                                   suntuityairworks.com



                                                                           OPEN


        “Seventy years ago, [American test pilot] Chuck Yeager broke the sound barrier,” said
        Guillaume Faury, CEO of Airbus Helicopters, at the Racer announcement press conference.
        Now, he said, “we’re trying to break the cost barrier. It cannot be ‘speed at any cost.’”


        The Racer (stands for Rapid and cost-effective rotorcraft) uses a main rotor for basic ight
        modes, while two lateral pusher rotors provide forward thrust. The lateral pusher rotors
        are installed on the back of a box-wing, reducing power required for ight by 10 percent.
        This reduction in required power also lowers fuel consumption, and increase the Racer’s
            ight range. All-in-all, the Racer will be surprisingly cheap to y.




https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                2/11

                                                                     EXHIBIT A
     Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 3 of 11 Page ID #:16
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter




        Airbus is planning the nal assembly of the Racer demonstrator in 2019, with its rst ight
        in 2020.




                     RACER - Introducing the Future of Speed




https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                3/11

                                                                     EXHIBIT A
     Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 4 of 11 Page ID #:17
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter


            3.3k Shares

        Source: Airbus



                                                                                 A Message From PARENTGIVING


                                                                                 Tranquility Premium OverNight
                                                                                 Absorbent Underwear
                                                                                 $1.99 Pull-up style overnight adult diapers with
                                                                                 maximum protection for uninterrupted sleep. Latex-
                                                                                 free breathable fabric.




                               




        PREV POST                                                                                                             NEXT POST
        2018 BMW X3 Unveiled: Preview                                              Shawn Cunix: From Selling Candy to Owning an Exotic
        ANDREW NABORS                                                                                                  Car Dealership
                                                                                                                          EDWARD JONES




                                                                   Related Posts


https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                                   4/11

                                                                     EXHIBIT A
     Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 5 of 11 Page ID #:18
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter




                                 Murcielago Manuals Have Become Million-Dollar Lamborghinis
                                 JULY 26, 2019




                                 McLaren 600LT Spider Pike’s Peak Collection Unveiled by MSO
                                 JULY 26, 2019




https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                5/11

                                                                     EXHIBIT A
     Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 6 of 11 Page ID #:19
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter




                                 Ford Mustang55 Anniversary Edition Unveiled in Germany
                                 JULY 25, 2019




https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                6/11

                                                                     EXHIBIT A
     Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 7 of 11 Page ID #:20
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter




                                                 Glucerna Hunger Smart Shake, to Help M…
                                                                    179
                                                 $
                                                  37.96 $39.96
                                                                                          Shop now
                                                 Subscribe & Save




        Top Exotic Cars For Sale


                                2017 Ferrari LaFerrari




                                2015 Ferrari LaFerrari



https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                7/11

                                                                     EXHIBIT A
     Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 8 of 11 Page ID #:21
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter




                                2014 Ferrari LaFerrari




                                2015 Ferrari LaFerrari




                                2018 Bugatti Chiron




        Latest Posts

        Chevy Teases C8 Corvette Stingray Convertible
        With the complexities involved in building the world’s rst mid-engine Corvette, many enthusiasts gured a…

        What To Do This Weekend in the World of Cars – 7/26/2019
        Are you a lover of cars and looking for something to do this weekend? We’ve…

        Murcielago Manuals Have Become Million-Dollar Lamborghinis
        Walk into any dealership and ask for a manual transmission. The confused salespeople will not…

        Jason Statham Pulls Up to “Hobbs & Shaw” London Premier in McLaren Senna
        https://www.instagram.com/p/B0XncprhKG4/ The next action lm to take over your theaters is “Fast & Furious Presents:…

        Top Exotic, Luxury & Classic Cars For Sale By Owner Of The Week – 7/26/2019
        duPont REGISTRY’s new Premium Private Sellers Program is dedicated to exotic, luxury and classic cars…

https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                        8/11

                                                                     EXHIBIT A
     Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 9 of 11 Page ID #:22
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter




https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                9/11

                                                                     EXHIBIT A
    Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 10 of 11 Page ID #:23
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter




        Bugatti For Sale
        Ferrari For Sale
        Lamborghini For Sale
        McLaren For Sale
        Porsche For Sale


        Ferrari LaFerrari For Sale
        Lamborghini Aventador For Sale
        Lamborghini Murcielago For Sale
        McLaren P1 For Sale
        Porsche 918 Spider For Sale

https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                10/11

                                                                     EXHIBIT A
    Case 8:19-cv-01793-JLS-ADS Document 1-1 Filed 09/18/19 Page 11 of 11 Page ID #:24
7/26/2019                                                 Airbus Racer is a High-Speed and Cost-Effective Helicopter

        Porsche 911 For Sale
        McLaren 720S For Sale
        Dodge Demon For Sale
        Ford GT For Sale
        Ford Mustang Shelby GT500 Super Snake For Sale




                                                                                        



                        @ COPYRIGHT 2019, DUPONT REGISTRY™ | CONTACT | ADVERTISE | PRIVACY POLICY | TERMS & CONDITIONS

                                                                            TOP




https://blog.dupontregistry.com/news/airbus-racer-high-speed-cost-effective-helicopter/                                  11/11

                                                                      EXHIBIT A
